 240DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer at its West Cheshire, Connecticut, plant, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production, maintenance, and ship-ping department employees, excluding office clerical and professionalemployees and all supervisors as defined in the Act.5.As noted above, no exceptions were filed to the Acting RegionalDirector's recommendation that the challenge to Hadley's ballot beoverruled.In the absence of such exceptions, the Board adopts theRegional Director's recommendation and overrules the challenge toHadley's ballot.As a conclusive election may result from the countingof Hadley's ballot, we shall direct that his ballot be opened and counted,and shall defer our ruling on the remaining challenged ballot until theresults of the balloting, after the counting of Hadley's ballot, shallhave been disclosed.[The Board directed that the Regional Director for the First Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballot of William Hadley and serve upon the parties asupplemental tally of ballots.]U. S. Rubber CompanyandChauffeurs,Teamsters and HelpersLocal Union No. 364, Petitioner.Case No. 13-RC-4373. January17,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Virginia M. McElroy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1UnitedRubber,Cork, Linoleum and PlasticWorkers of America, AFL-CIO, LocalUnion No. 65was permitted to intervene on the basis of its certification and contractualInterest.115 NLRB No. 37. U. S. RUBBERCOMPANY2413.The Intervenor contends that no questionconcerning represen-tation exists on the following grounds : (1) That a collective-bargain-ing contract bars this proceeding; (2) that the petition herein wasuntimely because it was filed within the year following the Intervenor'scertification as bargaining representative for the employees hereininvolved; and (3) that the requested unit is inappropriate.The record shows that on October 15, 1954, the Intervenorwas cer-tified as the exclusive bargaining representative of the Employer'swarehouse employees at its Haines Building plant, Elkhart, Indiana.Thereafter, on December 20, 1954, the Intervenor and the Employerexecuted a bargaining agreement which provided that the terms of thethen existing master agreement between the International Union andits locals, including the Intervenor and the Employer, be extended,with certain limitations, to cover the unit of Haines Building em-ployees.It also provided that the terms of the then existing supple-mental agreement between the Intervenor and the Employer, whichran concurrently with the master agreement, and applied to the em-ployees of the Employer's Ball-Band plant at nearby Mishawaka,Indiana, be similarly extended.The master agreement, which wasdated April 3, 1953, contained a duration clause which provided thatsuch agreement continue in effect until March 31, 1955, and thereafterrenew itself for yearly periods unlesswrittennotice was given not lessthan 60 days, but not more than 75 days, prior to the expiration date,that it was desired to terminate or amend the agreement a The sup-plemental agreement, dated May 13, 1953, like the master agreement,provided that it would continue in effect until March 31, 1955, andthereafter renew itself for yearly periods unlessnoticewas given notless than 60 days, but not more than 75 days, from the expiration date,that it was desired to terminate or amend the agreement.'On January 26, 1955, the International Union and all its locals, in-cluding the Intervenor, gave notice of a desire to terminate the masteragreement on March 31, 1955.Thereafter, representatives of the In-ternational and its various locals met with the Employer, and on April8, 1955, executed a new master agreement speciflying that it was tobecome effective at the local level on the date on which a particularlocalmay complete the local supplemental agreement.On June 1,1955, the Intervenor and the Employer executed a supplement to the0 As part of the same article dealing with duration and termination,the contract con-tained a further provision that in the event negotiations,commenced pursuant to thetermination clause,were not completed prior to the expiration date of the agreement,then the agreement could be continued in force and effect by mutual agreement of theparties.3Unlike the master agreement,the supplemental agreement provided that in the eventnegotiations were not completed prior to the execution date of the agreement, the agree-ment was to be continued in force and effect subject to cancellation upon 30 days'writtennotice by either party.390609-56-vol. 115-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDmaster contract of April 8, 1955.The petition herein was filed onMay 9, 1955, after previous claim to representation had been madeby the Petitioner on April 29,1955.The Intervenor's contention of contract bar rests apparently onthe theory that its local supplemental agreement was automaticallyrenewed on March 31, 1955, and by virtue of such renewal, the masteragreement, which was to become effective at the local level upon com-pletion of a supplemental agreement, thereby became effective onApril 8, 1955, the date of its execution.We find no merit in this con-tention because the evidence in the case does not support the Inter-venor's factual assertion that the supplemental agreement of May 13,1953, was automatically renewed in the absence of a notice of termina-tion or modification.On the contrary, the inference is clear that theIntervenor's supplemental agreement to the master contract of April-3, 1953, was terminated by adequate notice.Thus, the parties them-selves, in their memorandum of April 7, 1955, expressly acknowledgedthat adequate termination notices had been given for the supplementalagreement.Furthermore, when the parties by the same instrumentreinstated and continued in effect the 1953 master and supplementalagreements for an indefinite period of time in order to afford themadditional time to conclude their negotiations, they made it quite clearthat their supplemental agreement had not been automatically rein-stated.4The Intervenor does not challenge the authenticity of the memoran-,dum agreement; nor does it endeavor to reconcile the plain language ofthe document with its own contrary assertion. In such circumstances,we are inclined to give an overriding effect to the documentary evi-dence in the case.We therefore find that the supplemental agree-ment to the 1953 master contract was not automatically renewed so asto constitute a bar to the present proceeding.'It follows from the view we have taken of the evidence in the casethat the new master agreement negotiated April 8, 1955, did not be-come effective on the date of its execution. Indeed, the current agree-ments between the parties, which are in force and effect, clearly showthe local supplemental agreement to have been completed on June1, 1955, and the master contract of April 8, 1955, to have become ef-fective on June 1, 1955.Thus, the new supplemental agreement spe-cifically states that it is supplemental and subject to the terms of thecompanywide agreement entered into on April 8,the supplemen-'Although the Intervenor does not contend that the reinstated agreement,being ofindefinite duration,constituted a bar to the petition,the Board has frequently held thata contract indefinitely extended after a fixed term is not a bar to a representation pro-ceeding.SeeWestinghouse Electric Corporation,111 NLRB 497.e The testimony of the Employer's representative implied the existence of an under-standing between the parties that, with the giving of the written notice terminating themaster contract,the supplemental agreements which ran concurrently with the mastercontract were likewise opened for general revision. U. S. RUBBERCOMPANY243tal agreement further states that it was entered into "in order to sup-plement said companywide agreement and to make said company-wide agreement effective. . . ."We conclude therefore that neitherthe master contract of April 8, 1955, which required a supplementalagreement to become effective, nor the supplemental agreement itself,completed on June 1, 1955, after the filing of the petition, constitutesa bar to a present determination of representatives.'As to its second contention, it is the Intervenor's position that theApril 8, 1955, collective agreement, being in actuality the first contractnegotiated by the Intervenor during the year following its certifica-tion, is, under Board policy, a bar to a representation petition filedduring the certification year.Such contention, we believe, wouldhave merit were it an established fact that the April 1955 contractrepresented the certified bargaining agent's initial effort at collectiveagreement within the year following its certification?We disagree,however, with the Intervenor's conclusion that such agreement repre-sented the first contract which it negotiated after its certification.Therecord is clear that, following its certification, the Intervenor and theEmployer executed- the agreement of December 20, 1954, which notonly extended to the employees in the Haines Building unit the termsof the comprehensive master contract of April 3, 1953, and the Inter-venor's supplement thereto, but in addition provided for a generalwage increase with retroactive application.Therefore, notwith-standing the fact that the 1953 master and supplemental agreementswere to expire in little more than 3 months time, absent automaticrenewal, we are of the opinion that the December 20, 1954, contractachieved a substantial measure of stability in labor relations sufficientto merge the certification year with the contract and thus make thecontract controlling with respect to the timeliness of a rival petition.'In these circumstances, as the petition herein was not untimely filedwith respect to the certification year, we find that it is not subject to acertification bar.For the foregoing reasons, and for further reason relating to theunit as hereinafter discussed, we find that a question affecting com-merce exists concerning the representation of the employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.Accordingly, we deny the Intervenor's motionto dismiss the petition herein.ewe find without merit the Intervenor's contention, predicated on the Board's rule InGeneral Electrao X-Ray Corporation,67 NLRB 997, that the petition herein was untimelyfiled because more than 10 days elapsed between the date on which the Petitioner firstmade its claim to representation and the filing of its petitionThis rule has no relevantapplication here in view of the fact that the petition was filed before the effective date ofthe agreements urged as a bar7 SeeWestinghouse Electrae Corporation (Sunnyvale Plant),114 NLRB 1515eWestinghouse Electric Corporation,110 NLRB 872 Cf.Ludlow Typo graph Company,.108 NLRB 1463. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitionerseeksto represent a unit ofwarehouse employeesat the Employer'sHainesBuilding at Elkhart, Indiana, corre-sponding to the unit which the Board found appropriatein an earlierproceeding.'The Intervenor contends that a unit limited to the ware-houseemployees is inappropriate on the ground that the Board in theearlier proceeding directed a merger of the warehouse employees atthe Haines Building with the production and maintenanceemployeesat the Mishawaka plant in the event that a majority of the warehouseemployees selected the Intervenor (the petitioner in thatcase)as theirbargaining representative;10 and upon the further ground that theIntervenor has bargained for the warehouse employeesas part of anappropriate unit.The Employer takes no position.Although certified in October 1954, the initialagreement,betweenthe Employer and the Intervenor for the unit of warehouse employeesfound appropriate by the Board, as indicated, was executed on Decem-ber 20, 1954, a matter of approximately 4 months before the filing ofthe petition herein on May 9, 1955.Unlike the supplemental agree-ment, which read that it was made between United States RubberCompany (Ball-Band plant), located at Mishawaka, Indiana, and theIntervenor, the December 20 agreement specified thatitwas madebetween the United States Rubber Company, Haines Building, Elk-hart, Indiana, and the Intervenor.The latter agreement establishedthe Haines Building as a "division" of the Mishawaka plant and pro-vided that it applied to all employees "who are currently or may in thefuture come within the unit defined by the [Board]" in its decision.Although the Mishawaka plant also employed warehouse employeeswithin apparently comparable classifications and with substantiallysimilar duties, the December 20 agreement nevertheless establishedseparate seniority for the Haines Building warehouse employees.More important, the June 1, 1955, supplemental agreement for theproduction and maintenance employees at the Mishawaka plant, com-pleted long after the certification of the Intervenor,was not in ex-press terms made to apply to the Haines Building warehouse em-ployees.On the contrary, the Employer and the Intervenoronce moreentered into a separate "memorandum of agreement and understand-ing," extending the terms of the master and supplementalagreementsto the warehouse employees. It likewise preserved the separateseniority of the warehouse employees, and indicated that its termsapplied to the unit as defined in the Board's decision.In view of the character and the brevity of the collective bargainingbetween the Intervenor and the Employer for the warehouse em-ployees at the Haines Building, we do not find a clear intent on their9United StatesRubber Company,109 NLRB 1293.10The Intervenor is clearlyin error in so contending.See the Board'sdecision inUnited StatesRubberCompany,109 NLRB 1293. CROSLEY & BENDIX HOME APPLIANCES DIVISION245part to effect a consolidation of the separate units so as to extinguishthe rights of the warehouse employees to select and change their bar-gaining representative at appropriate intervals.We find rather anintent by the contracting parties to preserve the identity and scopeof the unit established by the Board.llAccordingly, we find that allwarehouse employees at the Employer's Haines Building plant at Elk-hart, Indiana, excluding office clerical employees, professional - em-ployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]u Cf.American Can Company,109 NLRB 1284.Crosley&Bendix Home Appliances Division,AVCO Manufactur-ing Corporation1andInternational Union,International Asso-ciation of Tool CraftsmenN. I. U. C. (National IndependentUnion Council),Petitioner.Case No. 35-RC-1227. January 27,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bruce Gillis, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Intervenor contends that its contract, which covers, amongothers, the employees petitioned for, is a bar to this proceeding.TheIntervenor signed a contract with the Employer on March 30, 1954,retroactively effective from March 22,1954, to and including December31, 1955, and containing a 60-day'automatic renewal clause.On Octo-ber 14, 1955, the Intervenor and the Employer signed a new contracteffective from October 3, 1955, to and including September 30, 1956,which new contract expressly superseded the March 1954 contract.This contract also contained a 60-day automatic renewal clause.ThePetitioner requested recognition of the Employer as bargaining repre-IThe nameof the Employerappears ascorrected at the hearing.2 Local 1127, International Brotherhood of Electrical Workers, AFL-CIO, intervenedupon the basis of its contractual interest.115 NLRB No. 39.